Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 Response to Amendment
	The amendment presents claims 1 and 31 as amended, claim 32 as added, and claims 3, 4, 6, 7, 11-27, and 29-30 as cancelled.  Therefore, claims 1-2, 5, 8-10, 28, and 31-32 are pending examination.
	The amendments are sufficient in overcoming the previously indicated grounds of rejection.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "29" (Figure 1) and "27" (Figure 3) have both been used to designate a top cover.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” (Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 28 are objected to because of the following informalities:  “the resistance heating element” should be “the PTC heating element” in order to be consistent.  Appropriate correction is required.
Claim Interpretation
The limitations of “to direct substantially all of the flow of air onto the base of the heat sink at a ninety degree angle” (claim 1) recites a relative term (substantially all of the flow of air).  For the purposes of examination, “substantially all of the flow of air”, when read in light of the specification, is interpreted to refer to the amount of air that the hits the base of the heat sink.  That is, the amount of air flow hitting the base of the heat sink from a fan/blower that is positioned an oriented at a ninety degree angle in relation to the base of the heat sink is “substantially all of the flow of air.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-10, 28, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 31, and 32 recite “the flow of air hits the base of the heat sink and does not pass through the heat sink or around the heat sink," “the flow of air does not pass through the second side or go around the second side,” “the flow of air impinges on the base of the heat sink, does not pass through the heat sink or around the heat sink” (emphasis added), respectively, which was not sufficiently recited in the written description.

    PNG
    media_image1.png
    681
    677
    media_image1.png
    Greyscale


	Figure 4, of the instant application, illustrates air flow 22 being directed toward base 26 of heat sink 18 at a 90° angle.  After hitting the base 26 the airflow moves in opposing directions 24.  In this way, air flow 22 does not pass through base 26.  Rather, air flow 22 is redirected upon hitting base 26.  The specification, as filed, makes no mention of air flow 24 not going around the heat sink.  Further, the heat sink 18 would not be able to, alone, achieve this function.  Rather, additional structure would be required to prevent the air flow from going around the heat sink.  As detailed in the corresponding Interview Summary (PTO-413), Applicant indicated that a deflector plate wraps around the heat sink and the heat sink abuts a housing so that no air flow goes around the heat sink.

    PNG
    media_image2.png
    700
    897
    media_image2.png
    Greyscale

	This is better shown with respect to Figure 3 (above), which illustrates an exploded view of the structural components of the disclosed air heater.  Here, a “housing” for air heater 10 is defined by base 14, cover 12, the “Undisclosed Structure” (presumably including a deflector plate as detailed in the Interview Summary), and protective cover 25 (from which heated air exits after hitting the heat sink 18).  Here, the aforementioned structures are responsible for blocking/preventing the air flow, after hitting the base of the heat sink, from going around the heat sink.  As such, the claims recite subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, as detailed above, the heat sink, alone is not responsible for preventing the air flow, after hitting the base of the heat sink, from going around the heat sink.  That is, additional structure (cover 12, base 14, etc.) is disclosed as being necessary to achieve this function.
	The examiner recommends amending the claim language to recite the aforementioned structures in order to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozovsky (U.S. Publication 2011/0283986) in view of Tung et al. (U.S. Publication 2006/0289475), and, alternatively, in further view of Liu et al. (U.S. Patent 7106587).
Regarding claim 1, Lozovsky teaches a forced air heater (Figures 3A/3B; para. 0010) comprising:
an electric heating element (303) (para. 0024);
an at least one air mover, wherein the at least one air mover is a fan or blower (Abstract; “At least one fan creates an airflow through the housing between the first opening and the second opening.”) (see also paragraphs 0014-0015) (fan visibly shown in Figures 3A/3B), 

    PNG
    media_image3.png
    375
    256
    media_image3.png
    Greyscale

the at least one air mover is positioned and oriented to direct substantially all of the flow of air onto the heating element (As shown above) such that substantially all of the flow of air impinges on the heating element and the flow of air is redirected to form a discharged air (bottom annotated arrow) from the heater.
For context of “impinged air flow,” the examiner references the instant application which states, in paragraph 0040, that “impingement generally refers to the condition whereby the airflow collides with a surface at relatively significant airflow velocity” and that when induced by an air mover (fan, blower, etc.) “impingement may occur where the airflow strikes a surface and diverts after collision.” Figure 4 illustrates an example in which the airflow 22 is impinged onto the base 26 at a ninety degree angle.  Paragraph 0045 gives other example ranges, for instance “greater than zero degrees from parallel to the base.”  
Based on the above, those of ordinary skill in the art would reasonably conclude that the air flow coming from the at least one fan impinges the heating element.
Lozovsky teaches, with respect to Figure 3, two variations: 1) with the at least one fan positioned an oriented to provide airflow in a downward manner; and 2) with the at least one fan positioned an oriented to provide airflow in a upward manner.  Lozovsky teaches that “[c]reating airflow in a downward direction can increase efficiency more than when the airflow is moving in an upward direction” (para. 0026). Further, Lozovsky teaches that the intention is to “improve the efficiency of a heating source” (para. 0004).  Therefore, Lozovsky is concerned with improving the efficiency of the heating element by optimizing the position and orientation of the at least one fan relative to the heating element.
While Lovozsky does not explicitly teach the at least one fan being positioned and oriented to directly substantially all of the flow of air at a ninety degree angle in relation to the heating element, Lovozsky does teach that the position of the at least one fan relates to the efficiency of the heating element.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lovozsky by replacing the orientation of the at least one fan relative to the heating element, being inherently of some angle greater than zero, to orientate the at least one fan to direct substantially all of the flow of air at a ninety degree angle, since orientation angle of the fan, relative to the heating element, is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be improving the efficiency of the heating element (as detailed above).. A person of ordinary skill in the art would recognize that angle of orientation of the at least one fan, relative to the heating element, influences the efficiency of the heating element. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Lozovsky is silent on the heating element being a positive temperature coefficient (PTC) heating element.  Lovozsky is further silent on a heat sink directly mounted on and in thermal communication with the PTC heating element, the heat sink comprising a flat base impermeable to a flow of air. 
Tung teaches that it is known in the art of electric air heaters (para. 0001-0002; Figures 1-2; fan 50, electric heater 10-para. 0012, where radiators 30/40 correspond to the heat sink-para. 0018 refers to 30/40 as a heat sink) to provide an electric heating device that improves energy conversion efficiency (para. 0004.
Tung teaches the heating element being a PTC heating element and for the heat sink (30/40) (Fig. 2 and paragraph 0017; each heat sink 30 and 40 includes a base 32, 42 and a plurality of fins 34, 44 respectively extending therefrom) to be directly mounted on and in thermal communication with the PTC heating element (para. 0013, 10 is a PTC heating element) (para. 0017, “Each of the first and second heat radiators 30, 40 includes a base 32, 42 and a plurality of fins 34, 44 respectively extending therefrom…A groove 38 is defined in the base 32 of the first heat radiator 30 for receiving the electric heater 10 therein. The groove 38 has a depth approximately the same as the height of the electric heater 10. Thus the electric heater 10 remains thermally attached to the first and second heat radiators 30, 40. A hook 36, 46 extends from each of four corners of each of the first and second heat radiators 30, 40 to the other one of the first and second heat radiators 30, 40. Therefore the first and second heat radiators 30, 40 can engage with each other by each of the hooks 36, 46 locking with a corresponding hook 46, 36 of the other heat radiators 40, 30.”) (para. 0018, “…the groove 38 of the first heat radiator 30 receives the electric heater 10 with the insulation frame 19 wrapped thereon. A bottom wall of the insulation frame 19 thermally attaches to the base 32 of the first heat radiator 30. The second heat radiator 40 abuts a top wall opposite to the bottom wall of the insulation frame 19. Each hook 36, 46 of the first and second heat radiators 30, 40 engages with a corresponding hook 46, 36 of the other heat sink 40, 30. Therefore the heat radiators 30, 40 lock with each other and sandwich the electric heater 10 therebetween. The bases 32, 42 of the first and second heat radiators 30, 40 thermally attach to two opposite walls of the insulation frame 19, respectively.”).
Tung further teaches the heat sink comprising a flat base (32, 42) impermeable to a flow of air (the base of the heat sink is a solid physical structure, which would be impermeable to a flow of air depending on the angle of the air flow).
	The advantage using a heat sink directly mounted on and in thermal communication with the heating element is that in doing so conduct heat generated by the heating element to the fins of the heat sink such that the heat is exchanged with a generated airflow, thereby dissipating the generated heat to ambient air, which would further aid in improving the efficiency of the heating element (para. 0019).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky with Tung by replacing the electric heating element of Lozovsky, with the teachings of Tung, to provide an electric heating element that can rapidly heat to and remain at a stable temperature, thereby enhancing the energy conversion efficiency and improving the reliability and useful life of the heating device (para. 0019, PTC heating element), as well as, to provide a heat sink directly mounted on and in thermal communication with the heating element in order to conduct heat generated by the heating element to the fins of the heat sink such that the heat is exchanged with a generated airflow, thereby dissipating the generated heat to ambient air, which would further aid in improving the efficiency of the heating element (para. 0019).
	Furthermore, using a PTC heating element, which is a type of electric heating element, would amount to a simple substitution of art recognized electric heating elements performing the same function of heating an air flow and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	The combination of Lovozsky and Tung teaches each claimed limitation.  

    PNG
    media_image4.png
    578
    431
    media_image4.png
    Greyscale

Figure 3B of Lovozsky (annotated show the proposed modification of the fan orientation and to use a PTC heating element and heat sink arrangement taught by Tung)

Further, the prior art, in combination, teaches the at least one air mover is positioned and oriented to direct substantially all of the flow of air onto the base of the heat sink at a ninety degree angle in relation to the base of the heat sink such that substantially all of the flow of air impinges on the base of the heat sink at the ninety degree angle and the flow of air hits the base of the heat sink and does not pass through the heat sink or around the heat sink (as shown above, the flow of air, after hitting the heat sink, does not pass through or around the heat sink.  Rather, the air flow is redirected away from the heat sink and out of the housing.) to at least partially break a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased, and the flow of air is redirected to form a discharged air from the heater on the same side of the heat sink as the flow of air from the at least one air mover (as shown above) [Here, the discharged air from the heater is on the same side of the heat sink as the air flow from the fan.].
The limitation of “to at least partially break a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased” does not recite any additional structures or structural cooperative relationships in order to achieve such a result.  
The instant application states, in paragraph 0044, that “in impinged airflow…the thermal and hydraulic boundary layers are generally broken at the point of contact and the local heat transfer coefficients are increased.” The instant application continues, in paragraph 0045, by stating that the “angle of impingement need not be exactly perpendicular to the base” and that impingement angle 32 can be “greater than zero degrees from parallel to the base, such that there is some impinged airflow.”
The arrangement of the combination, disclosing the air mover being positioned and oriented, as claimed, relative to the base of the heat sink is capable of providing such an impinged airflow onto the base and would also be capable, based on such structure and structural cooperative relationships (impinged air flow greater than zero degrees, for example.), of achieving the result of “at least partially break a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased.” See MPEP 2112-VI and 2114.
To provide additional evidence, the examiner cites to Liu.
Liu teaches that it is known in the art of dissipating heat from a heat generation part (1:7-11) (4:22-26; “Further, the flow rate can be increased without promoting performance of the motor redesigning the fan wheel. As the forgoing, the invention has advantages such as providing higher heat dissipation efficiency, lessening fabricating cost and saving power consumption.) [Using a fan to provide efficient heat dissipation from a heat generation part/heating element is at least reasonably pertinent to a problem faced by the inventor(s); namely improving heat distribution-see paragraph 0003 of the instant application] for a heat sink (2, including fins 22) (Figs. 1-4) to be directly mounted on and in thermal communication with a heat generating element (5).
Liu further teaches that the heat sink (2) comprises a base (21) impermeable to a flow of air (Fig. 4).

    PNG
    media_image5.png
    634
    738
    media_image5.png
    Greyscale

Liu further teaches the at least one air mover (Figures 1-4; fan 11/12) is positioned and oriented to direct substantially all of the flow of air onto the base (21) of the heat sink (2, including fins 22) at a ninety degree angle in relation to the base of the heat sink such that substantially all of the flow of air impinges on the base of the heat sink at the ninety degree angle and the flow of air hits the base of the heat sink and does not pass through the heat sink or around the heat sink (As shown above, fan 11, 12 is positioned and orientated perpendicular to the base 21 of the heat sink 2.  The air flow generated by the fan is directed at 90° relative to base 21 such that the air flow hits the base of the heat sink; i.e. in channels 23.  The air flow does not pass through the base 21, nor does the air flow that it’s the base 21 go around the heat sink.  The air flow depicted in the annotated boxes refers to air flow that does not hit the base of the heat sink.  The claim language requires that the air flow that hits the base of the heat sink is the air flow that “does not pass through the heat sink or around the heat sink.”).
Furthermore, the arrangement of Liu produces an air flow that is redirected to form a discharged air from the heater on the same side of the heat sink (2) as the flow of air from the at least one air mover (11, 12) [Here, since base 21 is impermeable to the impinging air flow from the fan, the air flow being redirected from the heat sink, after impingement, is a discharged air on the same side of the heat sink as the flow of air from the fan.].
Liu does not explicitly disclose that that the aforementioned positioning and orientation of the fan relative to the base of the heat sink leads to the at least partially breaking of a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased.
However, as detailed above, the limitation of “to at least partially break a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased” does not recite any additional structures or structural cooperative relationships in order to achieve such a result.
The arrangement of Liu, disclosing the air mover being positioned and oriented, as claimed, relative to the base of the heat sink is capable of providing such an impinged airflow onto the base and would also be capable, based on such structure and structural cooperative relationships (impinged air flow at 90° relative to the base of the heat sink), of achieving the result of “at least partially break a thermal boundary layer on the base of the heat sink such that a heat transfer coefficient between the heat sink and the air flow is increased.” See MPEP 2112-VI and 2114.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky, as modified by Tung, with Liu by replacing the relative orientation of the fan to the base of the heat sink of Lozovsky, with the teachings of Liu, to provide higher heat dissipation efficiency (4:15-26), which would further improve the efficiency of the heating element.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Tung, as indicated above, also teaches the heat sink (30/40) having at least one extended surface (fins 34/44 that extend from bases 32/42, respectively-para. 0017) extending with an angle equal to the ninety degree angle toward the at least one air mover (fan 50).
Liu, as detailed above, also teaches the heat sink (2) having at least one extended surface (fins 22) extending with an angle equal to the ninety degree angle toward the at least one air mover (fan 11, 12) (Fig. 4).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the heat sink is positioned and oriented to direct air that contacts the heat sink in multiple directions out of the heater through a protective cover.  



Claims 31 and 32 recites substantially the same limitations of claim 1 and are rejected for substantially the same reasons.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozovsky (U.S. Publication 2011/0283986) in view of Tung et al. (U.S. Publication 2006/0289475), and, alternatively, in further view of Liu et al. (U.S. Patent 7106587), and in further view of Lin (U.S. Publication 2002/0189789).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the at least one air mover comprises at least two air movers (lozovsky teaches at least one fan, which implies using more than one) and the heat sink comprising two heat sinks, one on each side of the resistance heating element (As detailed in Claim 1 by Tung).
The primary combination also teaches, for much of the same reasons as detailed in claim 1, wherein each of the at least two air movers directs air onto the base of one of the two heat sinks at a respective ninety degree angle.
To provide additional evidence, the examiner cites to Lin.
Lin teaches  that it is known in the art of dissipating heat from a heat generation part (para. 0005; using heat sinks to efficiently carry heat away) [Using a fan to provide efficient heat dissipation from a heat generation part/heating element is at least reasonably pertinent to a problem faced by the inventor(s); namely improving heat distribution-see paragraph 0003 of the instant application] to use at least two air movers (two fans 2) and two heat sinks (two heat sinks 1) (Figs. 1-3), one on each side of the heating generating element (CPU 4), wherein each of the at least two air movers (2) directs air onto the base (solid base 131 of symmetrical heat sinks 1-para. 0012) of one of the two heat sinks (1) at a respective ninety degree angle (Fig. 3).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky, as modified by Tung and Liu, with Lin, by duplicating the fan and heat sink of Lozovsky, with the teachings of Lin, for in doing so would to nothing more than a mere duplication of parts, which does not produce new and unexpected results (MPEP 2144.04-VI-B).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozovsky (U.S. Publication 2011/0283986) in view of Tung et al. (U.S. Publication 2006/0289475), and, alternatively, in further view of Liu et al. (U.S. Patent 7106587), and in further view of Deng (U.S. Publication 2012/0145693)
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the heat sink is positioned and oriented to direct air that contacts the heat sink in multiple directions out of the heater (the impinged air flow from the at least one fan oriented perpendicularly relative to the base of the heat sink, would produce an airflow that at least partially moves in multiple directions after impingement).
The primary combination is silent, explicitly, on the heater having a protective cover, although one may very well be implied.
Deng teaches that it is known in the art of air heating devices (Abstract; Figures 6-7; heater 10’’ and fan 26’’-para. 0065) (see also para. 0039; “the fan 26 can direct air through and/or around the heating element 28 to heat the air and to provide a heated flow of air out the outlet 24”) to direct air flow in multiple directions out of the heater (Fig. 7, exiting airflow moving in multiple directions) through a protective cover (protective cover 23 in Figure 5).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky, as modified by Tung and Liu, with Deng, by adding to the heater of Lozovsky, with the protective cover of Deng, for in doing so would provide a cover to the heater, thereby preventing user access that could result in injury, while still allowing exiting air flow to move freely out of the heater.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozovsky (U.S. Publication 2011/0283986) in view of Tung et al. (U.S. Publication 2006/0289475), and, alternatively, in further view of Liu et al. (U.S. Patent 7106587), and in further view of Gao (U.S. Publication 2008/0124060).
Regarding claims 9 and 10, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
Lozovsky teaches using a temperature sensor (para. 0014) but is silent on the temperature sensing device is thermally coupled with a solid heat-conductive object in an environment to be heated (claim 9) and wherein the temperature sensing device comprises: a sensing plate directly mounted on the solid heat-conductive object in the environment to be heated; and an electrical contact connected to the sensing plate, wherein the electrical contact is thermally coupled with the heat-conductive object via the sensing plate (claim 10).  
Gao teaches that it is known in the art of airflow heaters (Title; Figs. 1-7) to use a temperature sensing device (Figure 7, temperature control 40-para.0038), wherein the temperature sensing device is thermally coupled with a solid heat-conductive object in an environment to be heated (Figure 4 shows a solid heat-conductive object 13-paragraph 0027 discloses 13 is a metal), wherein the temperature sensing device comprises a sensing plate mounted directly on the solid heat-conductive object in the environment to be heated (Figure 4 shows plate 21 mounted directly on element 13) and an electrical contact connected to the sensing plate, wherein the electrical contact is thermally coupled with the heat-conductive object via the sensing plate (Figure 7 shows electric wire 23-considered an electrical contact- electrically connected to plate 21, therefore in thermal contact with element 13-paragraph 0039).
The advantage of combining the teachings of Gao is that in doing so would provide a means for controlling the temperature of the heater (Para. 0038), while minimizing the distance between the components of the heater, thereby minimizing the length of electric wires for connecting the heating element to the temperature sensing unit (Para. 0042).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky, as modified by Tung and Liu, with Gao, by replacing, or adding to, the temperature sensor of Lozovsky, the teachings of Gao, to provide a means for controlling the temperature of the heater (Para. 0038), while minimizing the distance between the components of the heater, thereby minimizing the length of electric wires for connecting the heating element to the temperature sensing unit (Para. 0042).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozovsky (U.S. Publication 2011/0283986) in view of Tung et al. (U.S. Publication 2006/0289475), and, alternatively, in further view of Liu et al. (U.S. Patent 7106587), and in further view of Coke (U.S. Publication 2008/0240689).
	Regarding claim 28, the primary combination, as applied in claim 1, teaches each claimed limitation, except as detailed below. 
	While Lozovsky implies using more than one fan, Lozovsky is silent on the first air mover disposed opposite the second air mover, and wherein the PTC heating element is disposed between the first air mover and the second air mover and wherein the second air mover directs air at the PTC heating element from an opposite side of the first air mover.
	Coke teaches that it is known in the art of air heaters (figures 1-2; air heater 1, paragraph 0002) to use a first air mover (top fan 6) and a second air mover (bottom fan 6), the first air mover disposed opposite the second air mover (See at least Figure 2), and wherein the heating element (resistance heating elements 7/8, paragraphs 0008, 0011) is disposed between the first air mover and the second air mover (See at least Figure 2) and wherein the second air mover (bottom fan 6) directs air at the heating element (resistance heating elements 7/8) from an opposite side of the first air mover (bottom fan 6 directs air at resistance heating elements 7/8 from the bottom side of heating elements 7/8, which is opposite as the side which receives air flow from the top fan 6).
	The advantage of combining the teachings of Coke is that in doing so would improve the airflow into the air heater, to be heated by the resistance heating element, and out of the air heater, thereby increasing the heating efficiency of the air heater (Para. 0011).  Furthermore, the at least one air mover comprising a first air mover and a second air mover appears to be nothing more than a mere duplication of parts, which does not produce new and unexpected results (MPEP 2144.04-VI-B).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lozovsky, as modified by Tung and Liu, with Coke by adding to the at least one air mover of Lovosky, the teachings of Coke to improve the airflow into the air heater, to be heated by the resistance heating element, and out of the air heater, thereby increasing the heating efficiency of the air heater (Para. 0011).  Furthermore, the at least one air mover comprising a first air mover and a second air mover appears to be nothing more than a mere duplication of parts, which does not produce new and unexpected results (MPEP 2144.04-VI-B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761